Citation Nr: 0500725	
Decision Date: 01/11/05    Archive Date: 01/19/05	

DOCKET NO.  03-33 610	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability (of 
left arm and shoulder) due to medical treatment provided by 
the Department of Veterans Affairs (VA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
October 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Montgomery, Alabama, VA Regional Office (RO) which 
denied entitlement to compensation under 38 U.S.C.A. § 1151.  

The case is not ready for appellate review and must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

The veteran claims entitlement to VA compensation under § 
1151 based upon additional left arm and shoulder disability 
which he believes was incurred directly as a result of VA 
surgery provided to him during hospitalization at the 
Tuskegee, Alabama, VA Hospital in 1950 when his left arm 
radial nerve was damaged or severed in error.  
  
In October 1949, several months prior to VA surgery, the 
veteran was involved in a single motor vehicle accident in 
which he dislocated his left shoulder.  The veteran was 
immediately transported to the South Alabama Infirmary where 
the left shoulder was X-rayed and the dislocation was reduced 
and immobilized under sodium pentothal anesthetic.  The 
following day, the veteran was seen at the VA Hospital in 
Tuskegee where, one-day post injury, there was swelling and 
edema involving the left shoulder, arm and forearm.  There 
was no obvious deformity of the shoulder region or the arm 
but there was pain on manipulation.  X-rays of the shoulder 
were negative for fracture or dislocation and the veteran was 
discharged.  

Some four months later, in February 1950, the veteran 
returned to the VA hospital in Tuskegee complaining of 
significant left arm and shoulder pain and an essential 
inability to use the arm.  There is on file a multi-page 
hospital summary and operative report of the left arm surgery 
performed by VA at this time.  It is noted that the veteran 
was hospitalized from February through July 1950.  During the 
VA operation, to remove a calcified hematoma, certain 
complications are clearly noted, and his postoperative course 
was characterized as "somewhat stormy."  The final diagnosis 
was calcified hematoma, partial ankylosis of the left 
shoulder, Volkmann's paralysis involving the left arm radial 
nerve, and fibrosis of the muscles of the forearm.  The 
veteran was seen and evaluated again at the VA hospital in 
Tuskegee in June 1951 where the previous diagnoses were 
confirmed.  VA later determined that there was no misconduct 
involved in the circumstances surrounding the motor vehicle 
accident.

A November 1950 statement from a private physician indicates 
that he saw the veteran the day following his motor vehicle 
accident and later saw him following his VA surgery and this 
physician noted that the veteran's condition was "much 
changed."  This physician reported that the veteran told him 
at the time that the operating surgeon had cut the wrong 
blood vessel and the resultant clot from healing of the 
surgical wound left him with his present deformity.

Another private physician stated that he had examined the 
veteran in August 1952 and found considerable limitation of 
motion, weakness and atrophy of the entire left arm 
"following an operation for recurrent dislocation of the left 
shoulder."

Current examination of the veteran's left shoulder and arm, 
both privately and by VA, confirms that the veteran has 
severe functional loss of range of motion, pain and residual 
neurologic deficits.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
regulations implementing this liberalizing legislation are 
applicable to the veteran's claim.  The veteran was provided 
with VCAA notice on several occasions during the pendency of 
this appeal.

However, the June 2002 VA examination provided the veteran is 
inadequate because it apparently failed to include a 
historical review of the veteran's claim folder, and it 
failed to include any clinical opinions on the essential 
questions presented in this § 1151 case.  No such opinions 
were solicited by the RO.  

If the evidence of record contains competent evidence that 
the claimant has a current disability, and indicates that the 
disability "may be" associated with the claimant's active 
military service (or, in § 1151 cases, may be associated with 
VA medical treatment), VA shall treat an examination or 
opinion as being necessary to make a decision.  38 
U.S.C.A. § 5103A(d)(2) (West 2002).

The veteran clearly has a current disability and there is 
sufficient evidence in the claim folder to indicate that it 
may well have resulted from VA surgery in 1950.  

The essential medical question presented in this appeal is 
whether the veteran sustained an increase in disability of 
his left arm and shoulder which was caused by VA medical 
care, and the proximate cause of the increase in disability 
was either: (1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the medical care, or (2) the 
increase in disability resulted from an event not reasonably 
foreseeable.  The question of whether the veteran sustained 
additional disability of his left shoulder and arm as a 
result of VA surgery in 1950 must be answered by a qualified 
medical professional, and VCAA requires that VA obtain such 
opinion on the veteran's behalf in this case.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.	The veteran must be referred for a VA 
examination
by an orthopedic surgeon who has had no 
previous contact with him.  The veteran's 
claims folder must be provided to the VA 
physician for review in conjunction with 
the examination.  While the medical 
opinions in this case will likely be 
based primarily on a review of the 
historical clinical evidence on file, a 
current physical examination of the 
veteran is ordered to assist the 
reviewing physician in answering the 
questions presented.
2.	In addition to conducting a physical 
examination,
including any necessary diagnostic 
studies, the reviewing VA physician is 
requested to carefully review the 
clinical evidence on file including, most 
importantly, contemporaneous records of 
the veteran's injury in October 1949, VA 
surgery in February 1950, and private and 
VA postoperative observation.  Although 
actual treatment records of the veteran's 
emergency treatment for a dislocated 
shoulder in October 1949 are not 
available, this treatment was summarized 
as the veteran's dislocation being 
reduced and immobilized under sodium 
pentothal anesthetic, and it appears that 
the veteran was discharged shortly 
thereafter.  That is, it does not appear 
that the veteran underwent surgery for 
this initial reduction of the dislocated 
left shoulder, but this is certainly not 
clear.  The veteran was seen the 
following day by VA and nothing appeared 
out of the ordinary.  By February 1950, 
however, the veteran had manifested a 
calcified hematoma, and VA surgery to 
remove this hematoma resulted in 
complications during the operation and a 
"stormy" postoperative recovery.  

The veteran's left shoulder and arm do 
not appear to have obtained a normal or 
ordinary dislocation result.  
Based upon a thorough review of the 
evidence on file and any current 
examination or diagnostic study findings, 
the questions presented in this appeal 
are whether the veteran did in fact 
sustain additional (greater) disability 
of the left arm and shoulder than he 
would have otherwise obtained, as a 
result of the VA surgery performed on 
that shoulder in 1950.  The essential 
questions presented are (1) is it more, 
less, or equally likely that an increase 
in left arm and shoulder disability 
resulted from carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in furnishing the surgical 
treatment, or (2) was this increase in 
disability more, less, or equally likely 
an event not reasonably foreseeable? 

In this regard, the Board would point out 
that in November 1950, a private 
physician documented the veteran's then-
current recollection that the operating 
surgeon had cut the wrong blood vessel 
and that a resultant clot from healing of 
the surgical wound left the veteran with 
his present deformity.  Later, during the 
pendency of this appeal, the veteran has 
posited that his left arm radial nerve 
was inadvertently severed during the 1950 
surgery.  The VA physician should prepare 
a written report of examination which 
addresses the current clinical status of 
the veteran's left arm and shoulder and 
which provides answers to the questions 
presented regarding the causation of that 
disability.  A complete explanation of 
reasons and bases for all opinions 
provided is essential.  

3.  After completing the above 
development, the RO should again review 
the issue on appeal.  If the decision is 
not to the veteran's and representative's 
satisfaction, they must be provided with 
a supplemental statement of the case 
which includes a discussion of VCAA 
compliance and the development requested 
in this remand.  They must be provided an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

